     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 1 of 30




   Richard Eppink (Bar No. 7503)       Elizabeth Prelogar*
   AMERICAN CIVIL LIBERTIES UNION OF   COOLEY LLP
   IDAHO FOUNDATION                    1299 Pennsylvania Avenue, NW Suite 700
   P. O. Box 1897                      Washington D.C. 20004-2400
   Boise, ID 83701                     T: (202) 842-7800
   T: (208) 344-9750 ext. 1202         F: (202) 842-7899
   REppink@acluidaho.org               eprelogar@cooley.com

   Gabriel Arkles*                     Andrew Barr*
   James Esseks*                       COOLEY LLP
   Chase Strangio*                     380 Interlocken Crescent, Ste. 900
   AMERICAN CIVIL LIBERTIES UNION      Broomfield, CO 80021-8023
   FOUNDATION                          T: (720) 566-4000
   125 Broad St.,                      F: (720) 566-4099
   New York, NY 10004                  abarr@cooley.com
   T: (212) 549-2569
   garkles@aclu.org                    Catherine West*
   jesseks@aclu.org                    LEGAL VOICE
   cstrangio@aclu.org                  907 Pine Street, Unit 500
                                       Seattle, WA 98101
   Kathleen Hartnett*                  T: (206) 682-9552
   COOLEY LLP                          F: (206) 682-9556
   101 California Street 5th Floor     cwest@legalvoice.org
   San Francisco, CA 94111-5800
   T: (415) 693-2000                   * Admitted Pro Hac Vice
   F: (415) 693-2222
   khartnett@cooley.com

   Attorneys for Plaintiffs


                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF IDAHO


LINDSAY HECOX, et al.,
                                             No. 1:20-cv-184-CWD
                    Plaintiffs,
                                             MEMORANDUM IN
            v.                               SUPPORT OF PLAINTIFFS’
                                             MOTION FOR
BRADLEY LITTLE, et al.,                      PRELIMINARY INJUNCTION

                    Defendants.



                                       1
    Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 2 of 30




                              INTRODUCTION

      Idaho’s newly enacted House Bill 500a (“H.B. 500”) completely bans all

women and girls who are transgender, and many who are intersex, from

playing school sports in Idaho at any level. 1 The bill takes effect on July 1,

2020, and, if not preliminarily enjoined before tryouts begin in August, will

bar this subset of Idaho women and girls from school sports this fall. The bill

will also force all women and girl athletes to endure invasive and medically

unnecessary testing if anyone “disputes” their sex.

      By design, H.B. 500’s process to “verify” a student’s “biological sex”

excludes all women and girls who are transgender. Rules governing high

school sports in every other state in the country, national college sports, and

the most elite world competitions, including the Olympics, permit women and

girls who are transgender to compete in the women’s category. Idaho now

stands alone in enacting a wholesale bar on participation. H.B. 500 overrides

the state’s previous policy regulating transgender inclusion in high school

sports and contradicts National Collegiate Athletic Association (“NCAA”)



1 A transgender person has a gender identity that does not align with the
sex they were assigned at birth. The term gender identity is the medical
term for a person’s internal, innate sense of belonging to a particular sex.
(Expert Declaration of Joshua D. Safer, MD, FACP, FACE (“Safer Decl.”)
¶ 17.) An individual’s gender identity is durable and cannot be changed by
medical intervention. (Id. ¶ 18.) A cisgender person has a gender identity
that aligns with the sex they were assigned at birth. An intersex person is
born with variations in certain physiological characteristics associated with
sex, such as chromosomes, genitals, internal organs like testes or ovaries,
secondary sex characteristics, or hormone production or response. (Expert
Declaration of Deanna Adkins, MD (“Adkins Decl.”) ¶ 41.)
                                        2
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 3 of 30




rules governing collegiate athletics across the country. The Legislature took

this course of action without any evidence of problems under existing Idaho

rules.

         Plaintiff Lindsay Hecox is a Boise State University (“BSU”) student

who intends to try out for BSU’s cross-country team this fall. H.B. 500 will

bar her from doing so because she is transgender. Plaintiff Jane Doe is an

athlete at Boise High School. Under H.B. 500, she could be forced to submit

to invasive and unnecessary testing because she participates in girls’ sports.

H.B. 500 violates the Equal Protection Clause and will subject Plaintiffs to

irreparable harm if it takes effect. This Court should preserve the status quo

until Plaintiffs’ claims can be vindicated.

                            STATEMENT OF FACTS

I.       H.B. 500’s Enactment.

         On March 30, 2020, Idaho enacted H.B. 500 into law. Idaho Code,

Chapter 62, Title 33 (attached as Complaint Exhibit A (Dkt. 1 at 57)).

Despite being titled the “Fairness in Women’s Sport Act,” H.B. 500’s purpose

and effect is to categorically exclude all women and girls who are transgender,

and many who are intersex, from participating in school sports. H.B. 500 also

requires women and girl athletes to suffer discredited, invasive, and harmful

testing to “verify” their “biological sex.”

         Specifically, H.B. 500 requires all school sports to be “expressly

designated” as male, female, or co-ed “based on biological sex.” Idaho Code



                                          3
    Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 4 of 30




§ 33-6203(1). The term “biological sex” is not defined in the law. 2 H.B. 500

mandates that “[a]thletic teams or sports designated for females, women, or

girls shall not be open to students of the male sex[,]” with no parallel

provision for male-designated teams. Id. § 33-6203(2). It also dictates that

women and girls whose sex is “dispute[d]” must undergo invasive and

medically unnecessary examinations:

      A dispute regarding a student’s sex shall be resolved by the
      school or institution by requesting that the student provide a
      health examination and consent form or other statement signed
      by the student’s personal health care provider that shall verify
      the student’s biological sex. The health care provider may verify
      the student’s biological sex as part of a routine sports physical
      examination relying only on one (1) or more of the following: the
      student’s reproductive anatomy, genetic makeup, or normal
      endogenously produced testosterone levels. The state board of
      education shall promulgate rules for schools and institutions to
      follow regarding the receipt and timely resolution of such
      disputes consistent with this subsection.

Id. § 33-6203(3).

      Under H.B. 500, all women and girls who are transgender are barred

from athletic activities—and that was the law’s express purpose. The criteria

do not permit consideration of gender identity, even though gender identity is



2 “[T]he terms ‘biological male or female’ should be avoided because not all
individuals have physical attributes that align perfectly with biological
maleness or femaleness, such as individuals with XY chromosomes
who may have female-appearing genitalia.” Grimm v. Gloucester Cty. Sch.
Bd., 302 F. Supp. 3d 730, 743 (E.D. Va. 2018) (citing Endocrine Society
Guidelines); (see also Safer Decl. ¶ 23 (“A person’s sex encompasses the sum
of several different biological attributes, including sex chromosomes, certain
genes, gonads, sex hormone levels, internal and external genitalia, other
secondary sex characteristics, and gender identity. Those attributes are not
always aligned in the same direction.”)).
                                        4
    Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 5 of 30




a key component of sex, and transgender people who are not permitted to live

consistently with their gender identity risk negative outcomes, including

suicide. (Adkins Decl. ¶¶ 18, 22, 28.) They also do not permit consideration

of circulating testosterone, the only sex-related characteristic with a

documented relationship to athletic ability. (Safer Decl. ¶ 25.)

      Instead, the criteria focus on physiological characteristics that are

designed to exclude women and girls who are transgender: (1) reproductive

anatomy, (2) genetic makeup, and (3) endogenous testosterone levels, i.e.,

levels the body produces without medical intervention. 3 With respect to

reproductive anatomy, girls under age 18 generally cannot obtain gender-

affirming genital surgery to treat gender dysphoria, 4 and therefore will not

have a vulva and vagina. (Adkins Decl. ¶ 36.) Many women over age 18 who

are transgender also have not had genital surgery, either because it is not

consistent with their individualized treatment plan for gender dysphoria or

because they cannot afford it. (Id.) Even after surgery, women who are

transgender do not have a uterus or ovaries. (Id.) With respect to genetic

makeup, the overwhelming majority of women who are transgender have XY



3 Some girls with intersex traits will thus be excluded because they cannot
establish a “biological sex” of female based on these “verif[ication]” metrics.
(Safer Decl. ¶ 41.)
4 Gender dysphoria is a serious medical condition experienced by transgender

people that, if untreated, can result in severe anxiety and depression, self-
harm, and suicidality. (Adkins Decl. ¶ 20.) Gender dysphoria is treated by
recognizing the patient’s gender identity and following appropriate treatment
protocols to affirm gender identity and alleviate distress. (Id. ¶ 25.)


                                       5
      Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 6 of 30




chromosomes. 5 And by focusing on “endogenous” testosterone levels,

H.B. 500 even excludes women who are transgender whose circulating

testosterone levels are within a range typical for cisgender women.

        Prior to H.B. 500’s enactment, Idaho’s Attorney General issued a

written opinion letter stating that the bill raised serious constitutional

concerns. The Attorney General explained that H.B. 500 authorized the

unequal treatment of all women compared to men, raised equal protection

concerns based on the exclusion of women who are transgender or intersex

from women’s sports, and required women to endure invasive medical tests

that could constitute a privacy intrusion. 6 Five of Idaho’s prior Attorneys

General echoed these concerns in a letter urging Governor Little to veto the

bill due to an “apparent conflict with the Equal Protection Clause.” 7 Though

the Legislature made minor amendments to H.B. 500, those amendments did

not resolve the legal concerns that these letters identified.

II.      H.B. 500 Is an Outlier Ban that Rests on Discredited Tests of
         “Biological Sex.”

        The examinations and testing H.B. 500 requires to “verify” a woman’s



5 The exceptions are transgender women with intersex traits who were
assigned male at birth while having XO, XXY, XX, or mosaic chromosomes.
(Adkins Decl. ¶ 48(f), 48(g).)
6 Letter from Attorney General Lawrence Wadsen to Representative Ilana

Rubel (Feb. 25, 2020), https://www.idahopress.com/attorney-generals-opinion-
hb-500/pdf_4ebb604a-83eb-5bd4-a232-b13a64f4be47.html.
7 Tony Park et al., 5 former Idaho attorneys general urge transgender bill veto,

Idaho Statesman (Mar. 17, 2020, 10:53 AM),
https://www.idahostatesman.com/opinion/readers-
opinion/article241267071.html.
                                        6
   Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 7 of 30




or girl’s “biological sex” are invasive and not part of any “routine sports

physical examination.” Student sports physicals are brief examinations, the

purpose of which is to promote students’ health and ensure that students

have no health conditions that could result in serious injury or death.

(Expert Declaration of Sara Swoboda, MD (“Swoboda Decl.”) ¶ 17.) In

contrast, the invasive examination and testing that H.B. 500 prescribes do

not serve any medical purpose and cannot, in fact, “verify” a woman’s

“biological sex” at all. (See Adkins Decl. ¶ 51; Safer Decl. ¶¶ 41–42;

Swoboda Decl. ¶ 25.)

      H.B. 500 revives archaic, discredited practices of excluding athletes

who are transgender and intersex from sport and requiring women athletes

to undergo invasive and humiliating tests to “prove” their sex. Today, leading

sports organizations—including the Olympics, World Athletics, and the

NCAA—allow women athletes who are transgender to participate in women’s

sports after suppressing their circulating testosterone levels for one year.

(Safer Decl. ¶¶ 34–35; Expert Declaration of Helen Carroll (“Carroll Decl.”)

¶ 27.) Most states permit girls who are transgender to compete on girls’

teams without any testosterone suppression. (Carroll Decl. ¶¶ 18–19.)

      Moreover, other than Idaho, no international or domestic sports body

completely bans athletes from participating in women’s sports as a result of

their sex chromosomes, endogenous hormone levels, or reproductive anatomy.

(Safer Decl. ¶ 43.) Tests disqualifying athletes from women’s competition



                                        7
    Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 8 of 30




based on the appearance of their genitals or their chromosomes have been

wholly discredited by geneticists, medical professionals, human rights

experts, and leading athletic regulatory bodies. 8

      Circulating testosterone is the only sex-related characteristic that has

a documented effect on athletic ability. (Id. ¶ 25.) Despite this, H.B. 500

overrides the existing transgender inclusion policies of the Idaho High School

Athletic Association (“IHSAA”) and the NCAA, both of which focus on

circulating testosterone as the metric for inclusion in women’s sports. 9

      There are no known issues with the implementation of those rules in

Idaho or anywhere else. Indeed, the Legislature heard testimony that there

has not been a single instance of a transgender athlete having ever competed

under the IHSAA policy. 10 Nevertheless, the Idaho Legislature stayed in

session amidst the global COVID-19 pandemic to become the first and only

state to bar all women and girls who are transgender from participating in

school sports, thereby resurrecting outdated sex “verification” procedures that




8 Vanessa Heggie, Testing sex and gender in sports; reinventing, reimagining
and reconstructing histories, 34(4) Endeavor 157, 160 (Dec. 2010),
https://doi.org/10.1016/j.endeavour.2010.09.005; (see Safer Decl. ¶ 43.)
9 Idaho High School Activities Association, Rules and Regulations, 2019–20,

Rule 11-3, https://idhsaa.org/asset/RULE%2011.pdf (last accessed Apr. 29,
2020); NCAA, NCAA Inclusion of Transgender Student-Athletes (Aug. 2011),
https://www.ncaa.org/sites/default/files/Transgender_Handbook_2011_Final.p
df (NCAA’s Policy on Transgender Student-Athlete Participation).
10 Idaho Education News, Lawmakers hear emotional testimony but take no

action on transgender bill, Idaho News 6 (Feb. 20, 2020, 9:46 AM),
https://www.kivitv.com/news/education/making-the-grade/lawmakers-hear-
emotional-testimony-but-take-no-action-on-transgender.
                                       8
   Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 9 of 30




have long been abandoned in the rest of the world.

III.   H.B. 500 Inflicts Substantial Harm.

       Plaintiffs Lindsay Hecox and Jane Doe, like most avid athletes, love

participating and competing on teams and have gained immense benefits

from those experiences. But H.B. 500 bars Lindsay from participating and

conditions Jane’s participation on enduring invasive examinations should her

sex be disputed.

       Participation in school sports promotes fitness and has significant

lifelong benefits in academics and business. (Expert Declaration of Mary Fry,

PhD (“Fry Decl.”) ¶¶ 45–46.) These benefits are maximized when schools

promote an inclusive atmosphere encouraging students to participate, work

together, and improve their own performance. (Id. ¶¶ 34–35.) When

students are excluded from sport, they are deprived of these benefits, with

detrimental effects for all student-athletes exposed to that climate of

exclusion. (Id. ¶¶ 48–50.)

       Lindsay Hecox

       Plaintiff Lindsay Hecox is a woman athlete who is transgender.

(Declaration of Lindsay Hecox (“Hecox Decl.”) ¶¶ 1, 21.) She lives in Idaho

and attends BSU as a freshman. (Id. ¶ 1.) Since September 2019, as part of

her treatment for gender dysphoria, Lindsay has been treated with

testosterone suppression and estrogen, which lower her circulating

testosterone levels and affect her bodily systems and secondary sex

characteristics. (Id. ¶ 17.) Her health and well-being depend on her living
                                       9
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 10 of 30




and expressing herself as a woman.

        Lindsay is a life-long runner who intends to try out for the BSU

women’s cross-country team in Fall 2020 and for the women’s track team in

Spring 2021. (Id. ¶¶ 3, 4, 20.) Under the current NCAA rules, Lindsay could

compete at NCAA events in September—after one year of hormone

treatment. (Id. ¶ 21.) But H.B. 500 has eliminated Lindsay’s opportunity to

compete on the BSU cross-country and track teams.

        Running on the men’s team is not a viable option for Lindsay. She is a

woman. (Id. ¶ 37.) Not only would being forced onto a men’s team be

contrary to Lindsay’s medical treatment for her gender dysphoria, 11 it would

also be painful and humiliating, and potentially subject her to harassment

and further discrimination. If H.B. 500 is in effect for the Fall 2020 season,

Lindsay will not be able to participate in college sports at all.

        Jane Doe

        Plaintiff Jane Doe is a 17-year old girl and athlete who is cisgender.

(Declaration of Jane Doe (“Doe Decl.”) ¶¶ 1, 3, 13.) Jane has played sports

since she was four, and competes on the varsity soccer and track teams at

Boise High School, where she is a junior. (Id. ¶ 3–4.) She intends to play on




11(See Adkins Decl. ¶ 37 (describing how patients “suffer and experience
worse health outcomes when they are ostracized from their peers through
policies that exclude them from spaces and activities that other boys and girls
are able to participate in consistent with gender identity.”)); see also Br. of
American Academy of Pediatrics, et al., Grimm v. Gloucester Cty. Sch. Bd.,
No. 19-1952, ECF 32-1 (4th. Cir.).
                                        10
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 11 of 30




the soccer team again in Fall 2020, after tryouts in early August. (Id. ¶¶ 5–

6.) Because of H.B. 500, she is anxious about having to undergo the invasive

examinations now required by law if anyone “dispute[s]” her sex. (Id. ¶ 13.)

        Jane does not commonly wear skirts or dresses and has an athletic

build. Because of these attributes, people sometimes think of her as

masculine. (Id. ¶ 13.) Jane worries that one of her competitors may use

these attributes as an excuse to dispute her sex, forcing her to undergo the

testing H.B. 500 requires. (Id.) Jane has never had a genetic test, hormone

test, or transvaginal pelvic ultrasound. (Id. ¶ 10.) Under H.B. 500, Jane

could be subject to these forms of testing at any time, with her athletic career

on the line if she fails to comply.

                                  ARGUMENT

I.      Preliminary Injunction Standard.

        A preliminary injunction is warranted where a party (1) is likely to

succeed on the merits of her claim, (2) is likely to suffer irreparable harm in

the absence of preliminary relief, (3) can show that the balance of hardships

tips in her favor, and (4) can show that the injunction is in the public

interest. Int’l Franchise Ass’n, Inc. v. City of Seattle, 803 F.3d 389, 399

(9th Cir. 2015). “When the government is a party, these last two factors

merge.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).

Preliminary injunctive relief can also be warranted where “serious questions

going to the merits [are] raised and the balance of hardships tips sharply in

the plaintiff’s favor.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

                                        11
      Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 12 of 30




1134–35 (9th Cir. 2011) (citation omitted). And where, as here, the ultimate

burden to justify H.B. 500 under the Equal Protection Clause “rests entirely

on the State,” United States v. Virginia, 518 U.S. 515, 533 (1996) (hereinafter

“VMI”), the burden to show a likelihood of success shifts to Defendants at the

preliminary injunction stage as well. See Gonzales v. O Centro Espírita

Beneficente União do Vegetal, 546 U.S. 418, 429 (2006) (“The point remains

that the burdens at the preliminary injunction stage track the burdens at

trial.”).

II.      Plaintiffs Are Likely to Succeed on Their Equal Protection
         Claim. 12

         On its face, H.B. 500 discriminates on the basis of both transgender

status and sex by establishing criteria for verifying sex that are designed to

categorically bar women and girls who are transgender from women’s

athletics. H.B. 500 also subjects all women student-athletes, whether or not

they are transgender, to the risk of having to undergo invasive, unnecessary

tests to “verify” their sex, while permitting men to participate in men’s sports

without any such risk. When a law discriminates on the basis of transgender

status or sex, it must withstand heightened equal protection scrutiny to be

constitutional. H.B. 500 cannot meet this “exacting” test. VMI, 518 U.S. at

555. Indeed, it fails even the most deferential standard of review. Thus,

Lindsay and Jane are likely to succeed on their equal protection claims.



12Plaintiffs reserve the right to seek preliminary relief on their remaining
claims.
                                        12
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 13 of 30




        A.    H.B. 500 Discriminates Against Women and Girls Who Are
              Transgender Based on Transgender Status and Sex.

        H.B. 500 discriminates against Lindsay and other women and girls

who are transgender on the basis of their transgender status and sex.

H.B. 500’s express purpose was to prevent women who are transgender from

participating in women’s sports. H.B. 500 requires that women’s teams be

restricted based on “biological sex” verified only by criteria that women who

are transgender cannot meet: (1) reproductive anatomy; (2) genetic makeup;

or (3) endogenous hormone levels. These criteria have no correlation to

athletic ability, but instead correlate to whether a person was assigned male

at birth. 13 Women who are assigned male at birth are all, by definition,

transgender. (Adkins Decl. ¶ 13.) Whether understood as discrimination on

the basis of transgender status or discrimination on the basis of sex, H.B. 500

is subject to heightened scrutiny.

        Indeed, the focus of the legislative debate was on the exclusion of

women and girls who are transgender. Legislators repeatedly described

women and girls who are transgender as “biological male[s]” and “biological

boys.” (Declaration of Andrew Barr (“Barr Decl.”) ¶¶ 3–5, Exs. A–C.) One of

H.B. 500’s legislative findings refers specifically to “a man [sic] who identifies

as a woman and is taking cross-sex hormones.” Idaho Code § 33-6202(11).



13 As noted above, the only sex-related characteristic with a documented
effect on athletic ability is circulating testosterone in those whose bodies
respond typically to testosterone. (Safer Decl. ¶ 25.) H.B. 500 does not
permit consideration of that characteristic.
                                        13
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 14 of 30




The lead bill sponsor in the House described the “threat” H.B. 500 was

designed to address as two high school girls, both transgender, who run track

in Connecticut, and a college woman, also transgender, who runs track in

Montana. (Barr Decl. Exs. B, C.)

      Under H.B. 500, only transgender students are categorically barred

from participating on athletic teams consistent with their gender identity.

Laws that force people into sex-specific spaces based on their assigned sex

rather than their gender identity constitute discrimination based on

transgender status. In Karnoski v. Trump, 926 F.3d 1180, 1201 (9th Cir.

2019), the Ninth Circuit held that a policy forcing people to serve in the

military consistent with “biological sex” amounted to discrimination based on

transgender status. See also Grimm, 400 F. Supp. at 457 (discrimination

based on transgender status occurs when “[t]ransgender students are singled

out, subjected to discriminatory treatment, and excluded from spaces where

similarly situated students are permitted”).

      Here, H.B. 500 operates to single out Lindsay and force her out of

activities consistent with her gender identity. Lindsay wants (and is entitled

to) the opportunity to try out for the women’s team, like any other woman at

her university, and to make friends, work together, and improve her own

performance with her teammates. (Hecox Decl. ¶¶ 30–34.) But H.B. 500

targets and stigmatizes Lindsay solely because she is transgender, making




                                       14
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 15 of 30




her (perhaps) the only woman athlete at BSU who is categorically barred

from participating on a women’s sports team.

      Government discrimination based on transgender status triggers

heightened scrutiny. See Karnoski, 926 F.3d at 1201 (finding that because

policy “treats transgender persons differently” “something more than rational

basis but less than strict scrutiny applies.”). This Court reached the same

conclusion, applying heightened scrutiny because:

      (1) transgender people have been the subject of a long history of
      discrimination that continues to this day; (2) transgender status
      as a defining characteristic bears no “relation to ability to
      perform or contribute to society”; (3) transgender status and
      gender identity have been found to be “obvious, immutable, or
      distinguishing characteristic[s];” and (4) transgender people are
      unarguably a politically vulnerable minority.

F.V. v. Barron, 286 F. Supp. 3d 1131, 1145 (D. Idaho 2018).

      Discrimination against people for being transgender also constitutes

sex discrimination, which independently triggers heightened scrutiny.

See Schwenk v. Hartford, 204 F.3d 1187, 1202 (9th Cir. 2000) (holding that

discrimination against a woman who is transgender is sex discrimination for

purposes of the Gender Motivated Violence Act); see also Norsworthy v.

Beard, 87 F. Supp. 3d 1104, 1119 (N.D. Cal. 2015) (“[D]iscrimination against

transgender individuals is a form of gender-based discrimination subject to

intermediate scrutiny.”). Idaho cannot satisfy intermediate scrutiny here.

      B.     H.B. 500 Discriminates Against Women Based on Sex.

      H.B. 500 also discriminates against all women and girl athletes,

including Lindsay and Jane. On its face, H.B. 500 treats women and girl
                                      15
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 16 of 30




athletes differently and less favorably than men and boy athletes. Only

women and girls are subject to the potential of a “dispute” procedure that will

require them to undergo invasive tests, obtain results considered sufficient to

“verify” their “biological sex,” and share those results to participate in sports.

      This differential treatment of women is written into the statute.

H.B. 500 provides that “[a]thletic teams or sports designated for females,

women, or girls shall not be open to students of the male sex.” Idaho Code

§ 33-6203(2). The bill contains no parallel provision for teams and sports

designated for male students. Only a woman or girl must therefore provide

her school with a “statement signed by the student’s personal health care

provider” verifying her “biological sex” based on “the student’s reproductive

anatomy, genetic makeup, or normal endogenously produced testosterone

levels” if her sex is challenged. Id. § 33-6203(3).

      Singling out student-athletes on girls’ teams for different and less

favorable treatment than those on boys’ teams is sex discrimination, which

triggers heightened scrutiny. VMI, 518 U.S. at 555 (“[A]ll gender-based

classifications today warrant heightened scrutiny”) (internal quotation marks

omitted).

      C.     H.B. 500 Lacks A Substantial Relationship to Any
             Important Governmental Interest.

      Discrimination based on sex or transgender status “denigrates the

dignity” of those affected and requires “an exceedingly persuasive

justification.” J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 141 n.12 (1994)


                                        16
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 17 of 30




(citation omitted). Under intermediate scrutiny, that burden is “demanding”

and “rests entirely on the State.” VMI, 518 U.S. at 533. The government

must show that the challenged action is substantially related to an important

government interest, and must not use sex or transgender status as “an

inaccurate proxy for other, more germane bases of classification.” Craig v.

Boren, 429 U.S. 190, 198 (1976); see Latta v. Otter, 771 F.3d 456, 491 (9th Cir.

2014). The law cannot “rely on overbroad generalizations about the different

talents, capacities, or preferences of males and females.” VMI, 518 U.S. at

516, 533.

      Three justifications for H.B. 500 were offered during the legislative

session: (1) protecting cisgender girls from competing against those who

could have superior “strength, speed, and endurance”; (2) promoting benefits

of sport for women; and (3) ensuring access to athletic scholarships for

women. Idaho Code § 33-6202. Even assuming the government could

establish that each of these interests are important, H.B. 500 is not

substantially related to any of them and so fails intermediate scrutiny.

             1.     H.B. 500 does not protect cisgender women.

      Describing the athletic ability of women as inferior to men, proponents

of H.B. 500 claimed the bill would prevent cisgender women and girls from

competing on girls’ or women’s teams against athletes presumed to have

greater strength, speed, or endurance. (Barr. Decl. Ex. C.) H.B. 500’s

legislative findings focus on the “‘gender gap’ between male and female

performances,” which the bill attributes to higher levels of testosterone in
                                      17
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 18 of 30




men. Idaho Code § 33-602(4)(5). But banning all women who are

transgender (and many who are intersex) from women’s sports is not

substantially related to a purported interest in protecting women based on

asserted competitive advantages.

      The only physical sex characteristic with a documented effect on

athletic performance is circulating (not endogenous) testosterone levels.

(Safer Decl. ¶¶ 25, 51.) This is why the policies of the Olympics, World

Athletics, NCAA, and IHSAA regulate women’s events based on circulating

testosterone. (Id. ¶ 45.) But H.B. 500 discards these rules and prohibits

consideration of circulating testosterone levels. Instead, H.B. 500 requires

consideration of only reproductive anatomy, genetic makeup, and endogenous

testosterone levels, even though none of these characteristics has any

documented effect on athletic performance independent of circulating

testosterone levels. (Id. ¶¶ 41, 43.)

      Many women and girls who are transgender do not have circulating

testosterone levels typical of cisgender men. Some women and girls who are

transgender never go through their endogenous puberty, and therefore their

bodies experience none of the impacts of testosterone at puberty and beyond.

(Adkins Decl. ¶¶ 30–31; Safer Decl. ¶¶ 47–49.) Others suppress testosterone

through prescribed hormone therapy as part of treatment for gender

dysphoria after puberty, thereby minimizing the impact of testosterone on

the body. (Safer Decl. ¶¶ 49–52.)



                                        18
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 19 of 30




        As explained by Plaintiffs’ expert Dr. Safer, the “legislative findings for

H.B. 500 contend that even after receiving gender-affirming hormone

therapy, women and girls who are transgender have ‘an absolute advantage’

over non-transgender girls. This assertion is based on speculation and

inferences that have not been borne out by any evidence.” (Id. ¶ 46.) “The

only study examining the effects of gender-affirming hormone therapy on the

athletic performance of transgender female athletes” found that, after

treatment had lowered testosterone levels, “the athletes’ performance had

reduced so that relative to non-transgender women their performance was

now proportionally the same as it had been relative to non-transgender men

prior to any medical treatment.” (Id. ¶ 51.) H.B. 500 ignores all these

realities. Even the legal scholar cited in H.B. 500’s legislative findings urged

Idaho’s Governor to veto the bill, explaining that “Idaho is misusing” her

work and “there is no legitimate reason to seek to bar all trans girls and

women from girls’ and women’s sport, or to require students whose sex is

challenged to prove their eligibility in such intrusive detail.” 14

        Furthermore, H.B. 500’s unscientific assumptions that all those it

considers men are physically superior to all those it considers women “are

laden with the very ‘baggage of sexual stereotypes’ the Supreme Court has

repeatedly disavowed.” Latta, 771 F.3d at 491 (Berzon, J., concurring); see



14Betsy Russell, “Professor whose work is cited in HB 500a, the transgender
athletes bill, says bill misuses her research and urges veto,” Idaho Press: Eye
on Boise, Mar. 19, 2020, archived at https://perma.cc/NTA7-NJP5.
                                        19
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 20 of 30




also Saint v. Nebraska Sch. Activities Ass’n, 684 F. Supp. 626, 629 (D. Neb.

1988) (rejecting “paternalistic gender-based classification” that prevented

girls, regardless of strength, from wrestling while permitting boys with lesser

strength to wrestle). H.B. 500’s focus on “protecting” women athletes from

hypothetical opponents is based on unwarranted paternalism toward

cisgender women, and such “romantic paternalism” never justifies sex

discrimination. Frontiero v. Richardson, 411 U.S. 677, 684 (1973); see also

Adams v. Baker, 919 F. Supp. 1496, 1504 (D. Kan. 1996) (noting that “it is

certainly improper to subject boys to greater danger than girls”). 15

              2.     H.B. 500 is not substantially related to the goal of
                     ensuring benefits of sports for women.

        The legislative findings also refer to protecting benefits that women

can access by participating in women’s sport. But H.B. 500 actually

undermines these benefits. A principal goal of school athletics (as opposed to


15In Clark v. Arizona Interscholastic Association, 695 F.2d 1126 (9th Cir.
1982), the Ninth Circuit rejected an equal protection claim by high school
boys seeking to play on high school girls’ volleyball teams. The court relied
on record evidence that boys would substantially displace girls, and ruled
that gender can be a proxy only when it is “an accurate proxy.” Id. The
Clark court emphasized that “archaic and overbroad generalizations” cannot
justify sex-based discrimination. Id. (internal quotation marks and citations
omitted). The “physiological differences” at issue in Clark are inapposite
here. (Safer Decl. ¶¶ 46–51; Adkins Decl. ¶¶ 26–34.) And as the Idaho
Attorney General’s opinion letter on H.B. 500 recognized, “transgender
students are a very small minority of the population” and Idaho has not
identified any evidence that “non-transgender female athletes are actually
displaced by transgender female athletes to a substantial extent,” as Clark
deemed necessary to warrant differential treatment. (Idaho A.G. Opinion
Letter at 4.)

                                       20
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 21 of 30




elite athletics) is for students to develop skills, make friends, increase

physical activity, and learn valuable life lessons—which can contribute to

greater success in college and throughout life. (Fry Decl. ¶¶ 45–46.) These

are precisely the type of benefits Lindsay and Jane have experienced from

participating in sport in the past. For Lindsay, running gave her a way to

make friends, stay motivated, and feel alive. (Hecox Decl. ¶¶ 6–9.) For Jane,

soccer and track have helped her cultivate perseverance, tolerate discomfort,

work collaboratively with peers, and find joy. (Doe Decl. ¶ 7.)

      Encouraging student-athletes to focus on improving their own

performance and cooperation with teammates maximizes the benefits of

athletics for all women. (Fry Decl. ¶¶ 26, 30, 47.) Where coaches create an

environment in which student-athletes feel safe, valued, and respected,

performance is improved and the benefits of sport are maximized. (Id. ¶¶ 22,

42.) Excluding students for no other reason than because they are

transgender or intersex eliminates the benefits of sports for them and

diminishes those benefits for all women and girls. (Id. ¶¶ 49, 50.) H.B. 500’s

dispute mechanism to challenge a girl’s sex also creates a means that could

be used to bully girls perceived as less feminine or unpopular and to chill

them from participating. Men and boy athletes in Idaho do not face similar

threats to their ability to participate and compete on a boys’ team.

      In short, instead of ensuring “long-term benefits that flow from success

in athletic endeavors” for women and girls, Idaho Code § 33-6202(12),



                                        21
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 22 of 30




H.B. 500 hinders those benefits by subjecting women and girls to unequal

treatment, excluding some from participating at all, incentivizing

exclusionary behavior, and authorizing invasive bodily examinations.

Defendants cannot show that H.B.500 is substantially related to a

governmental interest in ensuring benefits of sport for women.

              3.     H.B. 500 is not substantially related to advancing
                     an interest in equitable access to athletic
                     scholarships for women.

        H.B. 500 does nothing to ensure athletic scholarships are offered

equitably to women and men. There is not even a tenuous relationship

between ensuring athletic scholarships for women and H.B. 500’s sweeping

ban on women who are transgender from participating in school sports.

There is no evidence that H.B. 500 will result in increased athletic

opportunities for cisgender women or girls—but it is clear that the bill will

end athletic opportunities for women and girls who are transgender and

many who are intersex.

        First, there is no record of any women athletes who are transgender

competing against (much less defeating) cisgender women in Idaho. Less

than one percent of the population is transgender. 16 There may only be 700

transgender people between the ages of 13 and 17 in Idaho, 17 and the head of


16 See Jody Herman et al., The Age of Individuals who Identify as
Transgender in the United States, UCLA School of Law, Table 1 (Jan. 2017),
http://thewilliamsins.wpengine.com/wp-content/uploads/Age-Trans-
Individuals-Jan-2017.pdf.
17 Id.



                                       22
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 23 of 30




the IHSAA testified he was not aware of any girl who is transgender ever

playing high school girls’ sports in Idaho. 18 Second, athletic scholarships are

based on multiple factors including academics, athletic performance, and

sportsmanship. (Carroll Decl. ¶ 25.) There is no evidence that being defeated

in competition by a transgender athlete, if such an event were to occur, would

limit scholarship opportunities for cisgender athletes. (Id.)

        Both the legislative record and national data show it is unlikely that

significant numbers of women and girls who are transgender will ever

participate in athletics in Idaho, let alone displace scholarship opportunities

for cisgender women and girls. 19 There is no report of any transgender

person ever receiving any athletic scholarship in Idaho. In the entire

legislative debate over H.B. 500, the only high school athletes referenced

were two Connecticut runners who are transgender, and both of them were


18 Idaho Education News, Lawmakers hear emotional testimony but take no
action on transgender bill, Idaho News 6 (Feb. 20, 2020, 9:46 AM),
https://www.kivitv.com/news/education/making-the-grade/lawmakers-hear-
emotional-testimony-but-take-no-action-on-transgender.
19 Unfortunately, women and girls who are transgender experience high rates

of poverty, homelessness, violence, and suicide compared to the general
population. As a result, they are less likely to remain in school and go on to
college. In a large national study, 86% of those perceived as transgender in a
K–12 school in Idaho experienced some form of harassment, and for 12% the
harassment was so severe they left school. According to that same study,
48% of transgender people in Idaho had experienced homelessness in their
lifetime, and 25% were currently living in poverty. National Center for
Transgender Equality, 2015 U.S. Transgender Survey: Idaho State Report 1–
2 (Oct. 2017),
https://www.transequality.org/sites/default/files/docs/usts/USTSIDStateRepor
t%281017%29.pdf.) Because of these conditions, opportunities to seek
scholarships may be especially important for transgender students.


                                       23
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 24 of 30




defeated by cisgender girls in recent races. 20 There is no evidence that either

of the Connecticut transgender runners has been offered a single athletic

scholarship. But one of the cisgender athletes who complained of having to

compete against them has accepted an athletic scholarship to run Division I

track at William & Mary. 21

        Further, the vast scope of H.B. 500 belies any genuine concern with

impact on athletic scholarships. H.B. 500 applies to all women’s and girls’

student athletics, including club and intramural sports from the collegiate to

the elementary school level. It is implausible that concern for access to

athletic scholarships to college could motivate regulation of, to pick just one

example, intramural college softball.

        Heightened scrutiny requires that a law solve an actual problem and

the “justification must be genuine, not hypothesized.” VMI, 518 U.S. at 533.

The legislative record for H.B. 500 reveals no transgender athletes competing

in sports in Idaho (much less being awarded college scholarships). Based on

that record, the state has no likelihood of meeting its burden to show that




20 Associated Press, Cisgender female who sued beats transgender athlete in
high school race, Fox61 (Feb. 15, 2020, 8:02 PM),
https://www.fox61.com/article/news/local/transgender-athlete-loses-track-
race-lawsuit-ciac-high-school-sports/520-df66c6f5-5ca9-496b-a6ba-
61c828655bc6.
21 Gerry deSimas, Jr., Canton’s Chelsea Mitchell signs letter of intent to run at

William and Mary, Collinsville Press (Nov. 16, 2019),
https://collinsvillepress.com/2019/11/cantons-chelsea-mitchell-signs-letter-of-
intent-to-run-at-william-and-mary/22956/.
                                        24
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 25 of 30




H.B. 500 substantially advances an important government interest in

ensuring access to athletic scholarships for cisgender women.

      D.     H.B. 500 Lacks a Rational Relationship to a Legitimate
             Governmental Interest.

      H.B. 500 also cannot be justified under rational basis review. It is a

sweeping, categorical ban on the participation of a subset of women in

women’s athletics that applies to all sports, from kindergarten through

college, including club and intramural. “The breadth of the [law] is so far

removed from [the] particular justifications” put forth in support of it, that it

is “impossible to credit them.” Romer v. Evans, 517 U.S. 620, 635 (1996).

      Rather than pointing to a legitimate governmental interest that

justified overriding existing policy to enact a sweeping, categorical ban, the

legislative record points instead to disapproval of transgender women

athletes. The circumstances surrounding H.B. 500’s enactment fortify that

conclusion. As the global COVID-19 pandemic escalated and other states

adjourned their legislative sessions to prevent the spread of the virus, the

Idaho Legislature remained in session to enact H.B. 500 and another law

targeting individuals who are transgender by barring accurate designations

of their sex on Idaho-issued birth certificates. And while the Legislature

claimed to be seeking to equalize athletic opportunities, the physical

characteristics that H.B. 500 focuses on have no correlation to athletic

performance and instead ban women and girls who are transgender from

athletic participation altogether.


                                       25
   Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 26 of 30




       The Legislature’s decision to “singl[e] out” transgender students for

disfavored treatment reveals the “irrational prejudice” on which H.B. 500

actually rests. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432,

450 (1985). Under any standard of scrutiny, the Legislature’s generalized

fear, discomfort, or moral disapproval of a group of people is not a legitimate

governmental interest. Id. at 448.

III.   An Injunction Is Necessary to Avoid Irreparable Harm.

       Both Lindsay and Jane face irreparable harm due to violations of their

rights under the Equal Protection Clause. “It is well established that the

deprivation of constitutional rights unquestionably constitutes irreparable

injury.” Hernandez v. Sessions, 872 F.3d 976, 994 (9th Cir. 2017) (internal

citations omitted); see also 11A Fed. Prac. & Proc. Civ. § 2948.1 (3d ed.)

(“When an alleged deprivation of a constitutional right is involved . . . no

further showing of irreparable injury is necessary.”); Monterey Mech. Co. v.

Wilson, 125 F.3d 702, 715 (9th Cir. 1997) (holding that an equal protection

violation constitutes irreparable harm). Beyond this dispositive presumption,

if H.B. 500 takes effect, both Lindsay and Jane will suffer “harm for which

there is no adequate legal remedy” including the loss of unrecoverable

athletic opportunities and emotional distress. Ariz. Dream Act Coal. v.

Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014).

       If Lindsay is denied the opportunity to try out for and compete on

BSU’s women’s sports teams, she will permanently lose NCAA eligibility time

that she can never get back. (Hecox Decl. ¶ 38.) And when Jane tries out for
                                       26
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 27 of 30




Boise High School’s women’s soccer team, she will be subject to the possibility

of invasive testing that H.B. 500 requires when a girl’s sex is disputed. (Doe

Decl. ¶ 13; Declaration of Jean Doe at ¶¶ 12–13.) Should her sex be disputed,

she will face the severe physical, psychological, and privacy invasions that

H.B. 500’s sex “verif[ication]” process requires. Such violations are

irreparable. See United States v. Miami Univ., 294 F.3d 797, 818 (6th Cir.

2002) (“Once personally identifiable information has been made public, the

harm cannot be undone.”).

      Finally, forcing women who are transgender to forgo women’s athletics

altogether communicates the state’s moral disapproval of their identity,

which the Constitution prohibits. See Lawrence v. Texas, 539 U.S. 558, 582–

83 (2003). H.B. 500 was enacted for the very purpose of barring the perceived

“threat” of women and girls who are transgender from participating in

women’s athletics. These dignitary harms are cognizable and irreparable

injuries. See Obergefell v. Hodges, 135 S. Ct. 2584, 2606 (2015) (“Dignitary

wounds cannot always be healed with the stroke of a pen.”).

IV.   The Balance of Equities Strongly Favors an Injunction.

      In evaluating the balance of equities, courts “must balance the

competing claims of injury and must consider the effect on each party of the

granting or withholding of the requested relief.” Winter v. NRDC, Inc.,

555 U.S. 7, 24 (2008) (citation omitted). Plaintiffs’ harms are significant and

weigh heavily in favor of injunctive relief, as explained above. Moreover:



                                      27
  Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 28 of 30




       Attempted suicide rates in the transgender community are over
       40%. The only treatment to avoid this serious harm is to
       recognize the gender identity of patients with gender dysphoria
       and follow appropriate treatment protocols to affirm gender
       identity and alleviate distress.

(Adkins Decl. ¶ 22.)

       In stark contrast to the deeply personal and irreparable harms

Plaintiffs face, a preliminary injunction would not harm Defendants. An

injunction would merely maintain the status quo while Plaintiffs pursue

their claims. If an injunction is issued, the parties would continue to rely on

the NCAA policy for college athletes and the IHSAA Policy for high school

athletes. Given that no athlete has ever even invoked the IHSAA Policy,

maintaining it while this case is pending will not harm Defendants.

Similarly, no problems (nationwide or in Idaho) have been reported under the

NCAA policy, which has been in effect for nearly a decade. (Carroll Decl.

¶ 31.) Defendants thus face no harm if the status quo is maintained.

       Moreover, “it is always in the public interest to prevent the violation of

a party’s constitutional rights.” Melendres v. Arpaio, 695 F.3d 990, 1002

(9th Cir. 2012) (emphasis added) (citation omitted). Indeed, “by establishing

a likelihood that [the government’s] policy violates the U.S. Constitution,” as

Plaintiffs have here, they “have also established that both the public interest

and the balance of the equities favor a preliminary injunction.” Ariz. Dream

Act, 757 F.3d at 1069 (“[T]he public interest and the balance of the equities

favor ‘prevent[ing] the violation of a party’s constitutional rights.’”).



                                        28
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 29 of 30




V.      The Bond Should Be Waived.

        Given the rights at stake in this case, the F.R.C.P. 65(c) bond should be

waived. “[T]o require a bond would have a negative impact on plaintiff’s

constitutional rights, as well as the constitutional rights of other members of

the public affected . . . .” Baca v. Moreno Valley Unified Sch. Dist.,

936 F. Supp. 719, 738 (C.D. Cal. 1996). Additionally, there is no chance of

harm to the State. See Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir.

2009). “[R]equiring a bond to issue before enjoining potentially

unconstitutional conduct by a governmental entity simply seems

inappropriate, because . . . protection of those rights should not be contingent

upon an ability to pay.” Bible Club v. Placentia-Yorba Linda Sch. Dist., 573

F. Supp. 2d 1291, 1302 n.6 (C.D. Cal. 2008) (internal quotation marks

omitted). A bond is neither appropriate nor necessary in this case.

                                CONCLUSION

        For the reasons stated herein, Plaintiffs respectfully request that the

Court grant their Motion for a Preliminary Injunction.




                                        29
     Case 1:20-cv-00184-CWD Document 22-1 Filed 04/30/20 Page 30 of 30




   Dated: April 30, 2020                   Respectfully submitted,
                                           /s/ Richard Eppink

   Richard Eppink (Bar No. 7503)               Kathleen Hartnett*
   AMERICAN CIVIL LIBERTIES UNION              Elizabeth Prelogar
   OF IDAHO FOUNDATION                         Andrew Barr
                                               COOLEY LLP
   Gabriel Arkles*
   James Esseks*                               Catherine West*
   Chase Strangio*                             LEGAL VOICE
   AMERICAN CIVIL LIBERTIES UNION
   FOUNDATION                                  *Admitted Pro Hac Vice




                           CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 30th day of April, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or
counsel to be served by electronic means:
Dan Skinner                                Steven L. Olsen
danskinner@cssklaw.com                     steven.olsen@ag.idaho.gov
cssklaw@cssklaw.com                        W. Scott Zanzig
                                           scott.zanzig@ag.idaho.gov
Attorney for Boise School District,        Dayton P. Reed
Individual members of the Board of         dayton.reed@ag.idaho.gov
Trustees of Boise School District, Coby
Dennis                                     Attorneys for Bradley Little, Sherri
                                           Ybarra, Individual members of the
                                           State Board of Education, Boise State
                                           University, Marlene Tromp, Individual
                                           members of the Idaho Code Commission

DATED this 30th day of April, 2020         /s/ Richard Eppink




                                          30
